United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-10205
                         Conference Calendar


DESMOND SAMUEL SKYERS,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-803
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Desmond Samuel Skyers, federal prisoner # 29301-037, appeals

the dismissal of his 28 U.S.C. § 2241 petition challenging his

cocaine-trafficking convictions and his 360-month sentence.

Skyers was convicted in the Eastern District of North Carolina.

     In the § 2241 petition, filed in the Northern District of

Texas, Skyers challenged his sentence under United States v.

Booker, 543 U.S. 220 (2005), and related cases.   The district

court concluded that Skyers was directly contesting the

imposition of his sentence, a challenge that may be brought only

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10205
                                  -2-

under 28 U.S.C. § 2255 and only in the district in which Skyers

was sentenced.     See Lee v. Wetzel, 244 F.3d 370, 373-74 & n.3

(5th Cir. 2001).    Observing that any § 2255 motion would be

barred by the one-year limitations provision and would be

dismissed as successive, the district court dismissed Skyers’s

petition.

     On appeal, Skyers has failed to address the legal basis on

which the district court dismissed his habeas petition.    This is

the same as if he had failed to appeal the judgment.     See

Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004).    In any

event, the district court lacked authority to consider Skyers’s

petition under § 2241 because Skyers was not attacking the manner

in which his sentence was executed.     See Padilla v. United

States, 416 F.3d 424, 425-26 (5th Cir. 2005).

     AFFIRMED.